1 Christopher J. Fry, Esq. (SBN: 298874)
    Email: cfry@frylawcorp.com
2 FRY LAW CORPORATION
  980 9th Street, 16th Floor
3 Sacramento, California 95814
  Telephone: (916) 291-0700
4 Facsimile: (916) 848-0256
5 Attorneys for Plaintiffs,
  PAUL LEHR and COLLEEN LEHR
6
7
8                             UNITED STATES DISTRICT COURT
9    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11
12   PAUL LEHR and COLLEN LEHR,               CASE NO.: 2:17-cv-01188 WBS GGH

13              Plaintiffs,                   STIPULATION RE CONTINUANCE OF
                                              MOTION FOR ATTORNEY’S FEES
14        vs.
                                              [Proposed Order filed concurrently
15   FRANK M. PERRI; PERRI ELECTRIC,          herewith.]
     INC., a California Corporation; PERRI
16   ELECTRIC INC. PROFIT SHARING PLAN;       Date: July 29, 2019
     PERRI ELECTRIC INC. PROFIT SHARING       Time: 1:30 p.m.
17   TRUST FUND; and DOES 1-50,               Courtroom: 5, 14th Floor
                                              Judge: Hon. William B. Shubb
18              Defendants.
                                              Trial: June 25, 2019
19
                                              Action Filed: June 7, 2017
20
21
22
23
24
25
26
27
28


                              STIPULATION RE CONTINUANCE
1           IT IS HEREBY AND AGREED, between Plaintiffs PAUL LEHR and COLLEN
2    LEHR (“Plaintiffs”), Defendants FRANK M. PERRI and PERRI ELECTRIC, INC., a
3    California Corporation; (collectively “Defendants”), through their respective counsel of
4    record, as follows:
5           WHEREAS, on May 7, 2019, Defendants filed their motion for attorney’s fees set
6    for June 17, 2019 and supporting documents;
7           WHEREAS, on May 8, 2019, Plaintiffs filed their Notice of Appeal;
8           WHEREAS, Plaintiffs presently have a motion to enter final judgment or authorize
9    an interlocutory appeal;
10          WHEREAS, the parties have discussed a continuance of the hearing on
11   Defendants’ Motion for Attorney’s Fees to permit this Court to first rule on Plaintiffs’
12   Motion to Enter Final Judgement or Authorize an Interlocutory Appeal;
13          WHEREAS, the Parties have agreed to continue Defendants’ Motion for
14   Attorney’s Fees hearing and any related deadlines on said motion for attorney’s fees
15   until August 19, 2019 or as soon thereafter;
16          Good cause having been shown, the Parties respectfully request that the Court
17   extend these deadlines as set forth above.
18          NOW THEREFORE, the Parties HEREBY STIPULATED AND AGREE AS
19   FOLLOWS:
20          1. The July 29, 2019 hearing shall be continued to August 19, 2019 with any and
21             all deadlines conforming to the new date.
22
23   DATED: July 9, 2019               FRY LAW CORPORATION

24
25                                     By:_ /s/ Christopher J. Fry___
                                           Christopher J. Fry, Esq.
26                                         Attorney for Plaintiffs
27
28
                                 STIPULATION RE CONTINUANCE
                                    Case No. 2:17-cv-01188 WBS GGH
                                                    2
1    DATED: July 9, 2019               LAW OFFICE OF SPENCER T. MALYSIAK
                                       LAW CORP
2
3
                                       By:_ /s/Richard Shoemaker-Moyle__
4                                          Richard Shoemaker-Moyle, Esq.
                                           Attorney for Defendants
5
6
7
                                               ORDER
8
           Based upon the Stipulation submitted by and between PAUL LEHR and COLLEN
9
     LEHR (“Plaintiffs”), on the one hand, and Defendants FRANK M. PERRI; PERRI
10
     ELECTRIC, INC., a California Corporation; (collectively “Defendants”), on the other hand, it
11
     is hereby ORDERED that the July 29, 2019 hearing shall be continued to August 26, 2019
12
     at 1:30 p.m. with any and all deadlines conforming to the new date.
13
           Dated: July 9, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 STIPULATION RE CONTINUANCE
                                    Case No. 2:17-cv-01188 WBS GGH
                                                   3
